      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                PENSACOLA DIVISION


JAMES HOLMES,                               CASE NO.: 3:19-cv-00291-MCR-EMT

        Plaintiff,

vs.

CENTURION OF FLORIDA, LLC,

     Defendant.
_______________________________________/

           DEFENDANT, CENTURION OF FLORIDA, LLC’S,
        ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
       COMPLAINT FOR DAMAGES AND JURY DEMAND [DOC. 1-1]

        Defendant, CENTURION OF FLORIDA, LLC (“Centurion”), through

undersigned counsel and hereby files its Answer and Affirmative Defenses to

Plaintiff’s Complaint for Damages and Jury Demand (“Complaint”) [Doc. 1-1],

paragraph by paragraph, as follows:

                                    GENERAL ALLEGATIONS

        1.       Defendant admits that it is a limited liability company which contracts

with the Florida Department of Corrections to provide certain healthcare services

to certain individuals who are incarcerated. Defendant otherwise denies the

allegations of Paragraph 1 of Plaintiff’s Complaint, and demands strict proof

thereof.



{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 2 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 2 of 17


        2.       Defendant admits that it contracts with the Florida Department of

Corrections to provide certain healthcare services to certain individuals who are

incarcerated. Defendant is otherwise without knowledge of the allegations of

Paragraph 2 of Plaintiff’s Complaint, and therefore they are denied and Defendant

demands strict proof thereof.

        3.       Defendant is without knowledge of the allegations of Paragraph 3 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        4.       Defendant is without knowledge of the allegations of Paragraph 4 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        5.       Defendant admits that it has certain employees working at Santa Rosa

Correctional Institution and certain employees working at Regional Medical

Center. Defendant is without knowledge regarding the remaining allegations of

Paragraph 5 of Plaintiff’s Complaint, and therefore they are denied and Defendant

demands strict proof thereof.

        6.       Defendant is without knowledge of the allegations of Paragraph 6 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.



{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 3 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 3 of 17


        7.       Defendant is without knowledge of the allegations of Paragraph 7 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        8.       Defendant is without knowledge of the allegations of Paragraph 8 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        9.       Defendant is without knowledge of the allegations of Paragraph 9 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        10.      Defendant denies the allegations of Paragraph 10 of Plaintiff’s

Complaint, and demands strict proof thereof.

                        UNDERLYING FACTUAL ALLEGATIONS

        11.      Defendant is without knowledge of the allegations of Paragraph 11 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        12.      Defendant is without knowledge of the allegations of Paragraph 12 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 4 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 4 of 17


        13.      Defendant is without knowledge of the allegations of Paragraph 13 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        14.      Defendant is without knowledge of the allegations of Paragraph 14 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        15.      Defendant is without knowledge of the allegations of Paragraph 15 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        16.      Defendant is without knowledge of the allegations of Paragraph 16 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        17.      Defendant is without knowledge of the allegations of Paragraph 17 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        18.      Defendant is without knowledge of the allegations of Paragraph 18 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 5 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 5 of 17


        19.      Defendant admits the allegations of Paragraph 19 of Plaintiff’s

Complaint.

        20.      Defendant admits that the terms of its contracts with the Florida

Department of Corrections require Defendant to provide certain healthcare services

to certain inmates. Defendant is otherwise without knowledge of the remaining

allegations of Paragraph 20 of Plaintiff’s Complaint, and therefore they are denied

and Defendant demands strict proof thereof.

        21.      Defendant is without knowledge of the allegations of Paragraph 21 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        22.      Defendant is without knowledge of the allegations of Paragraph 22 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        23.      Defendant is without knowledge of the allegations of Paragraph 23 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        24.      Defendant is without knowledge of the allegations of Paragraph 24 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.



{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 6 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 6 of 17


        25.      Defendant is without knowledge of the allegations of Paragraph 25 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        26.      Defendant is without knowledge of the allegations of Paragraph 26 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        27.      Defendant is without knowledge of the allegations of Paragraph 27 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        28.      Defendant is without knowledge of the allegations of Paragraph 28 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        29.      Defendant is without knowledge of the allegations of Paragraph 29 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        30.      Defendant is without knowledge of the allegations of Paragraph 30 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 7 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 7 of 17


        31.      Defendant is without knowledge of the allegations of Paragraph 31 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        32.      Defendant is without knowledge of the allegations of Paragraph 32 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        33.      Defendant denies that the Centurion staff ignored Plaintiff’s

Complaints.          Defendant is otherwise without knowledge of the remaining

allegations of Paragraph 33, and therefore they are denied and Defendant demands

strict proof thereof.

        34.      Defendant denies the allegations of Paragraph 34 of Plaintiff’s

Complaint, and demands strict proof thereof.

        35.      Defendant is without knowledge of the allegations of Paragraph 35 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        36.      Defendant is without knowledge of the allegations of Paragraph 36 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 8 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 8 of 17


        37.      Defendant is without knowledge of the allegations of Paragraph 37 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        38.      Defendant is without knowledge of the allegations of Paragraph 38 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        39.      Defendant denies the allegations of Paragraph 39 of Plaintiff’s

Complaint, and demands strict proof thereof.

        40.      Defendant denies the allegations of Paragraph 40 of Plaintiff’s

Complaint, and demands strict proof thereof.

        41.      Defendant is without knowledge of the allegations of Paragraph 41 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        42.      Defendant is without knowledge of the allegations of Paragraph 42 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

                        MEDICAL MALPRACTICE - CENTURION

        43.      Defendant hereby reincorporates by reference its answers to the

allegations contained in Paragraphs 1 through 42 inclusive and above, as if fully



{Firm/11040/00053/PLEADING/02238004.DOC }
      Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 9 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 9 of 17


set forth herein.

        44.      Defendant is without knowledge of the allegations of Paragraph 44 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        45.      Defendant denies the allegations of Paragraph 45 of Plaintiff’s

Complaint, and demands strict proof thereof.

        46.      Defendant denies the allegations of Paragraph 46 of Plaintiff’s

Complaint, inclusive of its subparts (a) through (e), and demands strict proof

thereof.

        47.      Defendant denies the allegations of Paragraph 47 of Plaintiff’s

Complaint, and demands strict proof thereof.

                           SECTION 42 § 1983 CLAIM - MONELL

        48.      Defendant hereby reincorporates by reference its answers to the

allegations contained in Paragraphs 1 through 47 inclusive and above, as if fully

set forth herein.

        49.      Defendant is without knowledge of the allegations of Paragraph 49 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 10 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                   Page 10 of 17


        50.      Defendant is without knowledge of the allegations of Paragraph 50 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        51.      Defendant is without knowledge of the allegations of Paragraph 51 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        52.      Defendant is without knowledge of the allegations of Paragraph 52 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        53.      Defendant denies the allegations of Paragraph 53 of Plaintiff’s

Complaint, and demands strict proof thereof.

        54.      Defendant is without knowledge of the allegations of Paragraph 54 of

Plaintiff’s Complaint, and therefore they are denied and Defendant demands strict

proof thereof.

        55.      Defendant denies the allegations of Paragraph 55 of Plaintiff’s

Complaint, and demands strict proof thereof.

        56.      Defendant denies the allegations of Paragraph 56 of Plaintiff’s

Complaint, and demands strict proof thereof.




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 11 of 17

                                                   CASE No.: 3:19-cv-00291-MCR-EMT
                                                                         Page 11 of 17


        57.      Defendant denies the allegations of Paragraph 57 of Plaintiff’s

Complaint, and demands strict proof thereof.

        58.      Defendant denies the allegations of Paragraph 58 of Plaintiff’s

Complaint, and demands strict proof thereof.

        59.      Defendant denies the allegations of Paragraph 59 of Plaintiff’s

Complaint, and demands strict proof thereof.

        60.      Defendant denies the allegations of Paragraph 60 of Plaintiff’s

Complaint, and demands strict proof thereof.

        61.      [Misnumbered as a second paragraph number 60] Defendant denies

the allegations of Paragraph 61 of Plaintiff’s Complaint, and demands strict proof

thereof.

                                             JURY DEMAND

        Defendant admits that Plaintiff has demanded a trial by jury on all issues so

triable.

                                            GENERAL DENIAL

        To the extent not expressly admitted herein, the allegations contained in

Plaintiff’s Complaint are denied.




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 12 of 17

                                                CASE No.: 3:19-cv-00291-MCR-EMT
                                                                      Page 12 of 17


                                    AFFIRMATIVE DEFENSES

        1.       Plaintiff has not suffered a physical injury or damages as a result of

any acts or omissions by this Defendant.

        2.       Plaintiff failed to establish any violation of his constitutional rights by

this Defendant.

        3.       Plaintiff failed to state claims upon which relief can be granted against

this Defendant.

        4.       Plaintiff’s allegations merely show that he was dissatisfied with the

medical treatment which was provided to him, which does not rise to deliberate

indifference.

        5.       Plaintiff failed to mitigate his damages.

        6.       Plaintiff’s allegations are based in inference and on Plaintiff’s own

subjective beliefs, which do not constitute claims for deliberate indifference or for

failure to prevent harm.

        7.       Injuries or damages suffered by the Plaintiff, if any, were caused in

whole or in part by Plaintiff’s own wrongful acts, omissions and/or misconduct,

not those of Defendant.

        8.        Injuries or damages suffered by the Plaintiff, if any, were caused in

whole or in part by the wrongful acts, omissions and/or misconduct of third-parties



{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 13 of 17

                                              CASE No.: 3:19-cv-00291-MCR-EMT
                                                                    Page 13 of 17


for which this Defendant is not responsible, and over which this Defendant has no

control.

        9.       Defendant acted reasonably and did not violate any clearly established

statutory or constitutional right of the Plaintiff.

        10.      Defendant cannot be held liable under the theory of respondeat

superior, agency, or vicarious liability.

        11.      Defendant is entitled to immunity under the 11th Amendment of the

United States Constitution, and any other immunity afforded by applicable law.

        12.      The claims against Defendant are barred by the doctrine of laches.

        13.      The claims against Defendant are barred by the applicable statute of

limitations.

        14.      Plaintiff has not made the required showing or allegations entitling

him to punitive damages against this Defendant.

        15.      The Court lacks jurisdiction because Plaintiff failed to comply with

the conditions precedent contained within the Florida Medical Malpractice Act

prior to filing this lawsuit.

        16.      The Plaintiff is prohibited from pursuing this action against in that

Plaintiff failed to comply with specific presuit investigation requirements




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 14 of 17

                                                CASE No.: 3:19-cv-00291-MCR-EMT
                                                                      Page 14 of 17


contained in Chapter 766, Florida Statutes, all of which must be completed before

an action for medical malpractice/negligence can be filed.

        17.      The Plaintiff is prohibited in pursuing this action, as Plaintiff's Notice

of Intent did not comply with applicable Florida Statutes.

        18.      The Plaintiff is restricted in recovery in accordance with the Collateral

Source Restrictions and Limitations of the Florida Medical Malpractice Act and/or

its amendments and conditions precedent.

        19.      The actions and procedures carried out by Defendant were in

accordance with the prevailing standard of care by a reasonably prudent similar

health care provider.

        20.      Plaintiff’s injuries, if any, were within the necessary or reasonably

foreseeable results of the medicinal or diagnostic procedure constituting the

medical intervention.

        21.      The damages and injuries alleged to have been sustained by the

Plaintiff are a direct and proximate result of the Plaintiff's own bodily functions

and genetic history of pre-existing conditions, which manifested themselves at or

before the injury to the Plaintiff and were not in any way a result of, or caused by

the negligence of, the Defendant or any procedures it performed.




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 15 of 17

                                               CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 15 of 17


        22.      The injuries to Plaintiff, if any, were caused by the negligent acts of

one or more third parties not named as Defendants in this case and who are not in

the employment or agency (apparent or implied) of the Defendant, thus this Court

should apportion a percentage of liability among those non-parties (to include but

not be limited to subsequent caregivers), pursuant to the principles enunciated by

the Florida Supreme Court in Fabre v. Martin, and Allied Signal, Inc. v. Fox, and

related cases.

        23.      The Plaintiff's injury, if any, is a result of an intervening medical

condition and/or procedure, and accordingly this Defendant is not liable therefor.

        24.      In the event of a judgment for Plaintiff and against Defendant, said

Defendant is entitled to the protections of Section 768.28, Florida Statutes, as

applicable to all Counts of this Complaint.

        25.      Plaintiff consented to medical treatment, and was fully informed

regarding said treatment and the risks associated therewith, and consented to the

risks associated with such medical treatment.

        26.      Defendant reserves the right to amend and supplement these

Affirmative Defenses, adding such additional defenses as may be proper upon

further discovery being conducted in this case.




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 16 of 17

                                               CASE No.: 3:19-cv-00291-MCR-EMT
                                                                     Page 16 of 17


        DATED this 23rd day of July, 2019.

                                            CRUSER, MITCHELL, NOVITZ,
                                            SANCHEZ, GASTON & ZIMET, LLP

                                            /s/ Ana C. Francolin Dolney
                                            ANA C. FRANÇOLIN DOLNEY, ESQ.
                                            Florida Bar No.: 0023162
                                            MOLLY J. DURSO, ESQ.
                                            Florida Bar No.: 0091029
                                            121 S. Orange Avenue, Suite 1500
                                            Orlando, Florida 32801
                                            Tel: 407-730-3535
                                            Fax: 407-730-3540
                                            Email: FLCourtFilings@cmlawfirm.com
                                            afrancolin@cmlawfirm.com
                                            Attorneys for Defendant Centurion of
                                            Florida, LLC


                                   CERTIFICATE OF SERVICE

        I HEREBY certify that on the 23rd of July, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that

the foregoing document is being served this day on all counsel of record on the

Service List below via email.

                                            /s/ Ana C. Francolin Dolney
                                            ANA C. FRANÇOLIN DOLNEY, ESQ.
                                            Florida Bar No.: 0023162




{Firm/11040/00053/PLEADING/02238004.DOC }
     Case 3:19-cv-00291-TKW-EMT Document 19 Filed 07/23/19 Page 17 of 17

                                             CASE No.: 3:19-cv-00291-MCR-EMT
                                                                   Page 17 of 17



                                    SERVICE LIST
                                     James Holmes
                        CASE NO. 3:19-cv-00291-MCR-EMT
               United States District Court, Northern District of Florida

James Holmes, c/o Guy DiMartino, Esq., 918 W. Main Street, Leesburg, Florida
34748, gsd@gsdimartino.com. Served via email.




{Firm/11040/00053/PLEADING/02238004.DOC }
